Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  January 27, 2016                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152912(33)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  POWELL MOVING AND STORAGE, INC.,                                                             Joan L. Larsen,
                                                                                                         Justices
          Employer-Appellant,
                                                              SC: 152912
  v                                                           COA: 327449
                                                              Kent CC: 2014-011098-AE
  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT, UNEMPLOYMENT
  INSURANCE AGENCY,
             Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of appellee to extend the time to file its
  answer to the application for leave to appeal is GRANTED. The answer will be accepted
  as timely filed if submitted on or before February 17, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 27, 2016